KINKEADE, Justice.
The State appeals the trial court’s summary judgment in favor of Margarita DeAlmanza, the owner of the 1985 Chevrolet. In six points of error, the State argues that the trial court erred in granting DeAl-manza’s motion for summary judgment and in denying the State’s motion for summary judgment. Because DeAlmanza used her pickup in the commission of the felony theft, we reverse the trial court’s summary judgment and render judgment in favor of the State.
FACTUAL AND PROCEDURAL HISTORY
Police received information that Margarita DeAlmanza was operating a fencing operation out of her residence. Pursuant to that information, Farmers Branch Police Officer J. Delgado in an undercover capacity with a confidential informant went to DeAlmanza’s residence to sell her eleven items of property. She agreed to buy the eleven items of property, which the officer explicitly represented to be stolen, for $300. DeAlmanza gave the officer $150 and told him to come back later for the rest of the money. She told the officer that she intended to sell the items to her brother-in-law in order to get the rest of the money. Officer Delgado and the confidential informant helped unload the eleven items into DeAlmanza’s residence. Pursuant to DeAlmanza’s request, the officer and the informant then loaded several items that she had bought the night before and four of the just-purchased items into DeAlman-za’s pickup truck, “the 1985 Chevrolet.” The officer and the informant then left. The officer called his supervisor, told him that a sale had occurred, and requested that the search warrant be signed. When the officer returned to the residence fifteen minutes later, DeAlmanza and her truck were gone.
Two or three minutes after Officer Delgado and the informant left DeAlmanza’s residence, Farmers Branch Police Officer G. Reese observed DeAlmanza leave in her pickup. Officer Reese followed DeAlman-za until he heard over his radio that the judge had signed an arrest warrant. He then stopped and arrested her. An inventory search revealed nine stolen items in the pickup, including four items Officer Delgado had sold to DeAlmanza. DeAl-manza pleaded guilty to the offense of theft of property valued over $750.
The State filed a forfeiture action against the pickup truck DeAlmanza used to transport the stolen items. DeAlmanza owns the vehicle free of any liens. The trial court overruled the State’s first motion for summary judgment. Subsequently, DeAlmanza filed a motion for summary judgment and the State filed a response to her motion. After a hearing, the trial court granted DeAlmanza’s motion for summary judgment, which stated that the pickup was not contraband subject to forfeiture under Texas Code of Criminal Procedure Chapter 59.
*780SUMMARY JUDGMENT
Summary judgment may be rendered only if the pleadings, depositions, admissions, and affidavits show (1) that there is no genuine issue as to any material fact and (2) that the moving party is entitled to judgment as a matter of law. Tex.R.Civ.P. 166a(c); Rodriguez v. Naylor Indus., Inc., 763 S.W.2d 411, 413 (Tex.1989). A summary judgment seeks to eliminate patently unmeritorious claims and untenable defenses, not to deny a party its right to a full hearing on the merits of any real issue of fact. Gulbenkian v. Penn, 151 Tex. 412, 416, 252 S.W.2d 929, 931 (1952).
Under rule 166a, both plaintiff and defendant may simultaneously move for summary judgment. When both parties move for summary judgment, each party must carry its own burden, and neither can prevail because of the failure of the other to discharge its burden. Cove Inv., Inc. v. Manges, 602 S.W.2d 512, 514 (Tex.1980). To prevail on a summary judgment, a plaintiff must conclusively prove all of the elements of the cause of action as a matter of law. Swilley v. Hughes, 488 S.W.2d 64, 67 (Tex.1972); Tex.R.Civ.P. 166a. In contrast, a defendant as movant must either (1) disprove at least one element of each of the plaintiffs theories of recovery or (2) plead and conclusively establish each essential element of an affirmative defense, thereby rebutting the plaintiffs cause of action. City of Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 679 (Tex.1979). Since both parties moved for summary judgment, this Court considers all evidence accompanying both motions in determining whether to grant either party’s motion. Edinburg Consol. I.S.D. v. St. Paul Ins. Co., 783 S.W.2d 610, 612 (Tex.App.—Corpus Christi 1989, writ denied). After determining all questions presented, this Court may reverse the trial court’s judgment and render the judgment the trial court should have rendered, including rendering judgment for the other mov-ant. Jones v. Strauss, 745 S.W.2d 898, 900 (Tex.1988).
State’s Motion for Summary Judgment
In its sixth point of error, the State contends that the trial court erred in denying its motion for summary judgment. The State argues that because DeAlmanza used her pickup in the commission of an offense it was subject to forfeiture pursuant to chapter 59 of the Texas Code of Criminal Procedure as a matter of law.
Both parties agree to the same facts in this case. They disagree, however, on whether DeAlmanza used her pickup truck in the commission of the offense, which makes the truck subject to forfeiture. This Court must decide what the legislature intended when it enacted the statutes involved. Then we must effectuate that intent. See Patterson v. State, 769 S.W.2d 938, 940 (Tex.Crim.App.1989).
DeAlmanza was charged with, pleaded guilty to, and was convicted of, felony theft under chapter 31 of the Texas Penal Code. See Tex.Penal Code Ann. § 31.03(a) & (b)(3) (Vernon 1989). Article 59.02 of the Texas Code of Criminal Procedure Article provides that, “[pjroperty that is contraband is subject to seizure and forfeiture under this chapter.” Tex.Code Crim.Proc.Ann. art. 59.02(a) (Vernon Supp.1992). Article 59.01 of the Texas Code of Criminal Procedure further defines contraband to mean “property of any nature, including real, personal, tangible, or intangible, that is used in the commission of any felony under Chapters 29, 30, 31, or 32, Penal Code.” Tex.Code Crim.Proc.Ann. art. 59.01(2)(A)(ii) (Vernon Supp.1992) (emphasis added). Article 1.26 of the Texas Code of Criminal Procedure mandates that we liberally construe the code “so as to attain the objects intended by the Legislature: The prevention, suppression and punishment of crime.” Tex. Code Crim.Proc.Ann. art. 1.26 (Vernon 1977). Under the rules of statutory construction, we must presume that:
(1) the legislature never does a useless act, Hunter v. Fort Worth Capital Corp., 620 S.W.2d 547, 551 (Tex.1981),
(2) words in a statute should be given their plain meaning, Tex.Gov’t Code Ann. § 311.011 (Vernon 1988), and *781(3) the legislature intends a just and reasonable result. Tex.Gov’t Code Ann. § 311.021 (Vernon 1988).
“Use” means “to make use of, to convert to one’s service, to avail one’s self of, to employ.” Black’s Law DICTIONARY 1381 (5th ed. 1979). “Use” is commonly employed to describe conduct in which the verb’s object, in this case “property,” is utilized in order to achieve a purpose. See Patterson, 769 S.W.2d at 941. In other words, “used in the commission of” in this instance means that the pickup truck was contraband if it was property utilized or employed in order to achieve the felony theft. See Patterson, 769 S.W.2d at 941.
DeAlmanza completed the necessary elements of felony theft the minute she took possession of the stolen property from the officer. See Rider v. State, 567 S.W.2d 192, 196 (Tex.Crim.App.1978). In some instances, this fact alone would put an end to any further inquiry. For example, the Texas Court of Criminal Appeals recently held that “for the purpose of triggering the statute of limitations," a theft is complete once each element of the crime has occurred. Barnes v. State, 824 S.W.2d 560 (Tex.Crim.App.1991) (emphasis added). Barnes merely defines only for the purpose of the statute of limitations when the elements of theft are perfected. It does not address at what time the offense terminates for the purposes of chapter 59. To use Barnes as controlling authority, under the facts of this case, would render the legislature’s enactment of section 59.02 a useless act. We would have to strictly construe “used in the commission of” to mean during the actual performance of the penal code elements, and anything not actually used during the performance of these elements would not be forfeitable under chapter 59. Theft, because of the nature of the actual crime, would leave little, if anything, subject to forfeiture. To prevent the enactment of chapter 59 from being a useless act in regard to theft, the legislature, therefore, must have intended that “used in the commission of” have a broader meaning than that set forth in Barnes.
Modern forfeiture statutes are designed to take from the wrongdoer the fruits of the offense or the property used in the commission of or to facilitate the offense. See One 1983 Toyota Silver Four-Dour Sedan v. State, 168 Ariz. 399, 814 P.2d 356, 360 (Ct.App.1991). Logic, therefore, indicates that the legislature in the instance of theft intended at a minimum to include within the meaning of “used in the commission of” the means used to transport the stolen property away from the offense’s location. In this case, DeAlmanza used the truck to transport the stolen property away from the offense’s location. Her purpose for transporting the stolen goods was to sell them so that she could finish paying for them. Because DeAlmanza used her pickup to transport stolen goods from the offense’s location, the State established as a matter of law that she used the pickup in the commission of the offense. We sustain the State’s sixth point of error.
Because of our disposition of the State’s sixth point of error, we need not reach the State’s remaining points of error concerning the trial court’s granting of DeAlman-za’s motion for summary judgment. We reverse the trial court’s summary judgment and render judgment in favor of the State.
BAKER, J., dissents.